By the Court,
Whitman, C. J.:
At the last term of this Court, the judgment of the district court was affirmed against appellant. Now he seeks to have an order refusing a new trial reversed. The application is tardy. Even admitting as claimed by counsel, that the Criminal Practice Act gives to a defendant a double appeal, one from an order similar to the present and one from a fina.1 judgment, still it does not follow that such appeals can be taken in inverse order; that would be practice too bad to be charged Lven to the exceedingly incongruous mass of provisions composing the Criminal Practice Act of this State.
*400"When the appellant brought up the judgment for review, he should have presented all anterior errors which he desired to correct. The error claimed in the present record, if existent, arose before the former appeal, and could and should have been therein considered, if so wished. It is too late to present it now; and the motion of respondent to dismiss the appeal is granted.
Let the order be so made.